 
Exhibit 10.1
 
SALES AGREEMENT
 


 This agreement is entered into this 31st day of January, 2008 (the “Agreement”)
by and between MBA Holdings, Inc., a Nevada corporation (the “Seller”), and
Cactus Family Investments, LLC, an Arizona limited liability company (the
“Buyer”).
 
WHEREAS, Seller desires to sell all of its ownership in one of its wholly-owned
subsidiaries, Mechanical Breakdown Administrators, Incorporated,  a Delaware
corporation (“MBA”); and


 WHEREAS, Buyer desires to purchase MBA from Seller.


 In consideration of the mutual promises and covenants set forth below, the
parties hereto agree as follows:
 
1.
Assets Sold.  In exchange for the Purchase Price described below, Seller hereby
sells, assigns and transfers to Buyer all of the Seller’s right, title and
interest in 100% of the outstanding capital stock of MBA.

 
2.
Purchase Price.  Upon the execution of this Agreement, Buyer shall deliver to
Seller at the offices of Seller a document discharging and releasing Three
Hundred Thousand Dollars ($300,000) of debt owed by Seller to Buyer as the
payment of the consideration for the sale of MBA to Buyer (the “Purchase
Price”). The form of the document discharging and releasing Seller from this
debt is set forth as Exhibit A to this Agreement.

 
3.
Assets and Liabilities.  The parties hereto agree and understand that all of the
assets and all of the liabilities of MBA, wherever situated, known and unknown,
existing now or in the future, will be transferred to and assumed by Buyer as a
matter of law upon the execution of this Agreement by the parties, without
recourse by Buyer to or against Seller.



4.
Seller’s Representations.  Seller hereby represents and warrants to Buyer as
follows:

 
(a)
Seller has valid title to 100% of the issued and outstanding capital stock of
MBA, and to the best of the knowledge of Seller, MBA has validly formed and is
in good standing as of the date of this agreement.

 
(b)
Since Seller’s Board of Directors have approved the execution of this Agreement
and the transaction contemplated herein, Seller has full authority to sell,
assign and transfer MBA to Buyer.

 
5.
Buyer’s Representations.  Buyer hereby represents and warrants to Seller as
follows:

 

--------------------------------------------------------------------------------


 
(a)
Buyer has evaluated the high risks of purchasing MBA, including the capital
stock thereof which represents 100% of the ownership in MBA (the “Shares”);

 
(b)
Buyer is owned by an officer and Director of Seller for the past several years
and is, therefore, fully aware of the profit and loss potential of MBA;

 
(c)
In making the decision to purchase MBA including the Shares, Buyer has relied
solely upon independent investigations made by or on behalf of Buyer;

 
(d)
The Shares, when acquired by Buyer, will be acquired in good faith solely for
Buyer’s own account, for investment purposes only, and will not be purchased
with a view to, or for, the resale, distribution, subdivision or
fractionalization thereof;

 
(e)
Buyer, understands htat the Shares have not been registered under the Securities
Act of 1933, as amended (the “Act”), and agrees that the Shares may not be sold,
offered for sale, transferred, pledged, hypothecated or otherwise disposed of
except in compliance with the Act. Buyer understands that the legal consequences
of the foregoing mean that Buyer must bear the economic risk of Buyer’s
investment in the Shares for an indefinite period of time. Buyer further
understands that, if Buyer desires to sell or transfer all or any part of the
Shares, when acquired, Buyer may require counsel to provide a legal opinion that
the transfer may be made without registration under the Act;

 
(f)
Buyer understands no federal or state agency has made any finding or
determination as to the fairness of an investment in the MBA or the Shares;

 
6.
Litigation and Arbitration.  Any controversy or claim arising out of or relating
to this Agreement shall be settled by arbitration in the Phoenix metropolitan
area in accordance with the then governing rules of the American Arbitration
Association. The party to whom the arbitrator or arbitration panel makes an
award shall be entitled to receive as part of the reward the reasonable cost of
its attorney fees and litigation expenses.  Judgment upon the award rendered in
the arbitration may be enforced in court described in Paragraph 8 below of this
Agreement.

 
7.
Assignment.  Rights and obligations of a party to this Agreement may not be
assigned or transferred without the other party’s prior written consent thereto.

 
2

--------------------------------------------------------------------------------


 
8.
Governing Law and Venue.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Arizona, United States of America. The
parties hereby expressly agree that the proper venue for any claim or cause of
action by the parties shall be the Superior Court for the District of Maricopa
County, Arizona and that each party upon execution of this Agreement consents to
the service of process from such court.

 
9.
Modification.  No modification or amendment of this Agreement shall be valid
unless it is in writing and signed by both parties hereto.

 
10.
Complete Agreement. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements and understandings between
the parties hereto.

 
11.
Waiver. The waiver by either party of a breach of any term of this Agreement
shall not operate as, or be construed as, a waiver of any subsequent breach.

 
12.
Headings.  The headings in this Agreement are inserted for convenience only and
shall not be considered in interpreting the provisions hereof.

 
13.
Counterparts And Facsimile Signatures.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Facsimile signatures
shall be valid and enforceable.

 
IN WITNESS WHEREOF, the parties have executed this Agreement on January 31,
2008.

        M.B.A. Holdings, Inc.  
   
   
    By:   /s/  Judy K. Brotherson  

--------------------------------------------------------------------------------

 
Judy K. Brotherson, President

 

        CACTUS FAMILY INVESTMENTS, LLC  
   
   
    By:   /s/  Gaylen Brotherson  

--------------------------------------------------------------------------------

 
Gaylen Brotherson, Manager

 
3

--------------------------------------------------------------------------------






EXHIBIT A
 
DISCHARGE AND RELEASE
 


Cactus Family Investments, LLC an Arizona limited liability company (“Cactus”),
hereby discharges and releases MBA Holdings, Inc., a Nevada corporation
(“MBAH”), from Three Hundred Thousand Dollars ($300,000) of debt owed to Cactus
from cash loans to MBAH and interest due thereon totaling approximately
$123,964.22 and rent due to Cactus from MBAH and interest thereon totaling
approximately $176,035.78. Any and all outstanding notes that cover these
amounts made by MBAH and delivered to Cactus for loans and accrued debt made by
Cactus to MBAH shall be marked  “Paid in Full” and dated by Cactus January 31,
2008 and returned to MBAH.
 

        CACTUS FAMILY INVESTMENTS, LLC  
   
   
    By:   /s/  Gaylen Brotherson  

--------------------------------------------------------------------------------

 
Gaylen Brotherson, Manager

 